Title: To James Madison from Henry Lee, 5 March 1809
From: Lee, Henry
To: Madison, James


Dear Sir
5th. March [1809] Baltimore
Yr. speech which reached here last night is so far as my information reaches much approved, for its modesty & generality & reserve of promises.
A few think you might have well avoided that positive decleration about impartiality of the late admn. to foreign nations, as the public mind is divided on that question & the published state documents authorize a great deal to be said in contradiction to the government assertion.
I confess I am persuaded the less you connect yr. administration with the last, the better yr. chance to do good to yr. country which I am sure is yr. sole wish & will be both yr. best reward & highest glory. I think you must be in difficulty for a Secretary of State.
Therefore I take the liberty to mention the man of all others most ⟨fit?⟩ I think in present circumstances—Judge Washington.
His talents, his range of acquirements, his temper, his moderation, his indefatigability & last tho not least his consagunity to President W point him out in my judgement as the proper person. Whether he would give up his seat on the bench I cant say. If you take no Virginian for that office, you have in Carrington the best secretary of war in the nation.
May heaven prosper you in the arduous task just assumed, is the sincere prayer pd of yr Ob: St.
H: Lee
